Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/475,313 filed on 09/14/2021.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.  Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 8 and 15 contain subject matter “providing from the target transport to the originating transport a service” that was not described in the specification in such a way as to make and/or use the invention (emphasis added). In contrast, the instant specification discloses “… an expended energy by the originating transport to reach a meeting location, provide a needed service“ ([0005]). In other words, originating transport provides a needed service to a target transport. Therefore, claims language teaches far away from the specification.

Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. 11,180,048.  Independent claims 1, 8 and 15 in the instant application are similar to claims 1, 8 and 15 correspondingly in the reference because they recite various scope of invention.  
Claims 1, 8 and 15 in the instant application disclose a method/system/instructions for retrieving a second amount of energy, by an originating transport. Claims 1, 8 and 15 in the reference recite the similar method/system/instructions and further recite providing a needed service.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 
11, 180,048 teaching providing the needed service to modify the instant application by providing energy to a target transport additionally to the needed service.
6.  Dependent claims 2-7, 9-14 and 16-20 in the instant application are similar to claims 2-7, 9-14 and 16-20 in the reference because they recite various scope of invention. 

Claim Rejections - 35 USC § 103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being anticipated by Ozaki (U.S. Patent 11,456,612 B2).
9.  As to claims 1, 8 and 15 Ozaki discloses:
Claim 1 A method (Fig.10), comprising:
retrieving a first amount of energy, by an originating transport, of a minimum amount of energy on a target transport (in step S51, upon receiving the start instruction and the address information of the cleaning robot 20/electrically-powered travel object (target transport) transmitted from the management server 10 (step S51), the control unit 54 determines whether the residual amount of the battery 52 of a mobile charging apparatus/charge support vehicle 50 (originating transport) is a predetermined threshold or greater (step S52) – col.1, ll.54-57; col.17, ll.24-28; Fig.10), based on
an expended energy by the originating transport to reach a meeting location, and an estimated expended energy by the originating transport to return to an original location (if it is determined that the residual amount of the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) is the threshold or greater, the control unit 54 determines (estimate) that the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) has the amount of stored power to the extent such that the mobile charging apparatus/charge support vehicle 50 (originating transport) can make a round trip between the standby position (to reach a meeting location and to return to an original location) of the mobile charging apparatus/charge support vehicle 50 (originating transport) and the position of the cleaning robot 20/electrically-powered travel object (target transport) - col.17, ll.28-34; Fig.10); and
retrieving a second amount of energy, by the originating transport, of the minimum amount of energy on the target transport, based on providing from the target transport to the originating transport a service (if it is determined that the residual amount of the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) is the threshold or greater, the control unit 54 determines (estimate) that the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) has the amount of stored power to the extent such that it can  perform a sufficient amount of charging/service with respect to the battery 24 of the c cleaning robot 20/electrically-powered travel object (target transport) - col.17, ll.28-37; Fig.10); 
Claim 8 A system (Fig.7), comprising:
a processor of an originating transport (a control unit 54 (processor) of a mobile charging apparatus/charge support vehicle 50 (originating transport) – col.10, ll.32-37; Fig.7);
a memory on which are stored machine readable instructions that when executed by the processor (a storage unit 59 stores, for example, one or more control programs for causing the control unit 54 (processor) to execute various types of processing required for the later-described tracking charging processing (see FIG. 10) - col.12, ll.9-15; Fig.7), cause the processor for:
retrieving a first amount of energy, by an originating transport, of a minimum amount of energy on a target transport (in step S51, upon receiving the start instruction and the address information of the cleaning robot 20/electrically-powered travel object (target transport) transmitted from the management server 10 (step S51), the control unit 54 determines whether the residual amount of the battery 52 of a mobile charging apparatus/charge support vehicle 50 (originating transport) is a predetermined threshold or greater (step S52) – col.1, ll.54-57; col.17, ll.24-28; Fig.10), based on
an expended energy by the originating transport to reach a meeting location, and an estimated expended energy by the originating transport to return to an original location (if it is determined that the residual amount of the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) is the threshold or greater, the control unit 54 determines (estimate) that the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) has the amount of stored power to the extent such that the mobile charging apparatus/charge support vehicle 50 (originating transport) can make a round trip between the standby position (to reach a meeting location and to return to an original location) of the mobile charging apparatus/charge support vehicle 50 (originating transport) and the position of the cleaning robot 20/electrically-powered travel object (target transport) - col.17, ll.28-34; Fig.10); and
retrieving a second amount of energy, by the originating transport, of the minimum amount of energy on the target transport, based on providing from the target transport to the originating transport a service (if it is determined that the residual amount of the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) is the threshold or greater, the control unit 54 determines (estimate) that the battery 52 of the mobile charging apparatus/charge support vehicle 50 (originating transport) has the amount of stored power to the extent such that it can  perform a sufficient amount of charging/service with respect to the battery 24 of the c cleaning robot 20/electrically-powered travel object (target transport) - col.17, ll.28-37; Fig.10); 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claims 1 and 8 Ozaki does not explicitly describe the method/system, wherein the second amount of energy is greater than first amount of energy. However, Ozaki discloses the method/system for estimating the second amount of energy that is sufficient for providing from the target transport to the originating transport the service/charging the battery (col.17, ll.28-37; Fig.10). It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Ozaki’s invention by estimating the second amount of energy that is greater than first amount of energy (for round trip traveling of the originating transport) to provide sufficient amount of energy (additionally to the energy needed by originating transport for round trip) for charging (providing the service) the greatly depleted battery of the target transport.
10. Claim 15 describes similar features as claims 1 and 8, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
11.  As to claims 2, 9 and 16 Ozaki recites the method/system/instructions comprising determining, by the target transport, that the minimum amount of energy exists on the originating transport, wherein the minimum amount of energy is related to providing the service to the originating transport at the meeting location (col.17, ll.9-67; col.18, ll.1-48; F ig.10).
12.  Claims 3, 6-7, 10, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Ozaki in view of Kwapisz (U.S. Pub. No.: 20220118878 A1).
With respect to claims 3, 6-7, 10, 13-14 and 19-20 Ozaki does not explicitly describe the method/system/instructions comprising receiving, by the originating transport, a validation of the factor to perform the service from the target transport, wherein the validation comprises a blockchain consensus between a peer group consisting of the originating transport and the target transport, and wherein the estimated expended energy by the originating transport is based on a number of stops and services provided to other transports before returning to the original location.
As to claims 3, 6-7, 10, 13-14 and 19-20 Kwapisz in combination with Ozaki recites:
Claims 3, 10 The method/system, wherein the estimated expended energy by the originating transport is based on a number of stops and services provided to other transports before returning to the original location (¶¶ 62-63; 86; 104);
Claims 6, 13, 19 The method/system/instructions comprising receiving, by the originating transport, a validation of the factor to perform the service from the target transport, wherein the validation comprises a blockchain consensus between a peer group consisting of the originating transport and the target transport (¶¶ 5; 13; 33; 85); 
Claims 7, 14, 20 The method/system/instructions comprising executing a smart contract, by the originating transport, to record the validation on a blockchain, based on the blockchain consensus (¶¶ 5; 13; 33; 48; 85-88).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kwapisz’s teaching regarding the method/system/instructions comprising receiving, by the originating transport, a validation of the factor to perform the service from the target transport, wherein the validation comprises a blockchain consensus between a peer group consisting of the originating transport and the target transport, and wherein the estimated expended energy by the originating transport is based on a number of stops and services provided to other transports before returning to the original location to modify Ozaki’s invention to protect against tampering, fraud, and cybercrime with proof that network members are legitimate and that time and amount of energy transferred are exactly as represented (¶ 85).
13.  Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being anticipated by Ozaki in view of Knerlein (Pub. No.: DE 102019131227 A1).
With respect to claims 4, 11 and 17 Ozaki does not explicitly describe the method/system/instructions comprising receiving, by the originating transport, a benefit from the target transport after the service has been provided, wherein the benefit is equal to or greater than a value associated with one or more of the first amount of energy and the second amount of energy. 
Claims 4, 11, 17 The method/system/instructions comprising receiving, by the originating transport, a benefit from the target transport after the service has been provided, wherein the benefit is equal to or greater than a value associated with one or more of the first amount of energy and the second amount of energy (Abstract; page3, ¶¶ 2-3). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Knerlein’s teaching regarding the method/system/instructions comprising receiving, by the originating transport, a benefit from the target transport after the service has been provided, wherein the benefit is equal to or greater than a value associated with one or more of the first amount of energy and the second amount of energy to modify Ozaki’s invention by implementing a request signal comprising a compensation offer based on the identified energy excess or a compensation request based on the identified energy shortage (page3, ¶ 3).
14.  Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Ozaki in view of Efird et al. (U.S. Patent 11403724 B2).
With respect to claims 5, 12 and 18 Ozaki does not explicitly describe the method/instructions, wherein the needed service is related to rectifying an issue associated with the target transport.
As to claims 5, 12 and 18 Efird in combination with Ozaki teaches the method/instructions, wherein the needed service is related to rectifying/correction an issue associated with the target transport (Abstract; col.26, ll.32-64; col.27, ll.59-67; col.28, ll.1-17; col.37, ll.49-59; Fig.11). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Efird’s teaching regarding the method/instructions, wherein the needed service is related to rectifying an issue associated with the target transport to modify Ozaki’s invention by improving a control system to sending a signal from the target transport to the originating transport to perform needing inspection or repair (rectifying)  an issue associated with the target transport (col.26, ll.32-50).

Conclusion
15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/          Primary Examiner, Art Unit 2851